Citation Nr: 1813221	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-45 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 1955 during the Korean conflict era and peacetime and was awarded the Korean Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which the RO declined to reopen claims for service connection for a left foot injury and a neck injury as well as denied a claim for a total disability rating based on individual unemployability (TDIU).

A Notice of Disagreement was received in December 2013.  In October 2015, a Statement of the Case was issued, and, in November of that year, the Veteran filed his substantive appeal (via a VA Form 9).

The Board notes that a claim of entitlement to service connection for a left foot injury and neck injury was previously denied in a February 2005 rating decision. The Board also notes that subsequent medical evidence was received, and the claim was again denied in March 2005.

In June 2017, the Board reopened and remanded the claim of entitlement to service connection for a neck injury, reopened and granted the claim for a left foot injury, and remanded the Veteran's TDIU claim for additional development.  

In December 2017, the RO granted the Veteran's claim of service connection for a twisted neck injury, and characterized the claim as degenerative arthritis of the cervical spine.  The RO denied the issue of TDIU in a December 2017 SSOC.  Thus, the only issue remaining before the Board is entitlement to a total disability rating based on individual unemployability (TDIU).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




II. LEGAL CRITERIA

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities. If a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director of Compensation Service for extraschedular consideration. The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to service connected disabilities.  38 C.F.R. § 4.16 (b).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage). See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995).

III.  FACTS AND ANALYSIS

The Veteran contends that he is unable to work due to his service connected disabilities.  See Statement in Support of Claim, January 2013, see also VA Form 9, December 2015, and VA Form 21-8940, April 2012.  

The Veteran is service connected for the following disabilities: (i) degenerative arthritis of the cervical spine, rated as 20 percent disabling; (ii) residuals of a left foot injury to include degenerative arthritis and bone spurs, rated as 20 percent disabling; (iii) tinnitus, rated as 10 percent disabling; and (iv) bilateral sensorineural hearing loss, rated at 0 percent.  These disabilities combine to a 40 percent rating, and he does not meet the schedular criteria for a TDIU outlined above.  38 C.F.R. § 4.16 (a).  Nonetheless, as noted above, in exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned, on an extraschedular basis, upon a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16 (b).

Accordingly, the Board must consider whether the competent evidence otherwise demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

After careful review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against the award of a TDIU on an extraschedular basis, as explained below.

The record reflects that the Veteran last worked in June 2012 as a sales manager at a tire sales center.  Additionally, the Veteran attended one year of college.  The Veteran has reported that he left his former employment due to non-treated foot injuries.  See VA form 21-8940,  Application for Increased Compensation Based Upon Unemployability, April 2012.  The Veteran's representative contends that the Veteran is unable to work due to both his neck condition and foot condition.  See VA Form 9, November 2015.  

The Veteran underwent a February 2016 Compensation and Pension Examination on his hearing loss and tinnitus.  The examination report stated that in terms of the impact on daily life, that the tinnitus causes a constant ringing sound in both ears with headaches and difficulty understanding speech and interferes when the Veteran listens to audiobooks.  The Veteran described the functional impact of the hearing loss as creating difficulties understanding his wife, hearing nature sounds, and understanding speech on the television.   

The Veteran underwent a Compensation and Pension examination in December 2017 pertaining to his left foot condition.  The examiner noted that the Veteran's left foot condition would preclude employment in occupations requiring prolonged standing or walking, climbing and heavy carrying, but that sedentary employment would be feasible.

The Veteran underwent a Compensation and Pension examination in December 2017 pertaining to his neck injury.  The examiner noted that the condition would preclude employment in occupations requiring prolonged driving, keeping his head in one position for extended periods of time, those requiring repetitive upper body movements and heavy lifting or carrying.  The clinician further noted that sedentary employment would be feasible if allowed frequent breaks to stretch and move around.

Considering the service-connected disabilities alone, without regard to age or non-service-connected disabilities, the weight of the evidence shows that the Veteran is able to engage in work in sedentary environment with frequent breaks to stretch and move around.  The Veteran's past relevant work experience and education involved work in a sales environment; therefore, the Veteran has relevant work experience and education for that type of work.  Additionally, the symptoms and functional impairment associated with the service-connected disabilities, either individually or collectively, would not interfere with the Veteran's ability to engage in that type of work entirely.
The Board emphasizes that there are multiple persuasive medical opinions that weigh against the Veteran's claim and are found to have great probative value.  VA examiners have consistently opined that the Veteran's disabilities, which resulted in some work limitations, would not preclude work entirely.  The Board emphasizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The focus of the examiner is not on whether a Veteran is unemployable due to his service-connected disabilities, but the functional impairment caused solely by his service-connected disabilities.  See VBA Fast Letter 13-13 (June 17, 2013).

The Board attaches significant probative value to the February 2016 and December 2017 examinations.  The VA examiners in this case are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiners thoroughly reviewed the claims file, as is evident by their detailed discussions of the pertinent evidence of record, and they supported their opinions through detailed discussion of the facts of the Veteran's case.  The opinions regarding the Veteran's functional limitations and reasons for unemployability are fully supported by the credible record evidence, which shows that the Veteran retains significant functional ability despite his service connected disabilities, and worked for a long period of time with those disabilities.

The Board also acknowledges the Veteran's assertions that he is unemployable due to his service-connected disabilities.  The Veteran is competent to describe the symptoms he experiences.  However, the record does not indicate and the Veteran has not asserted that he has any specific medical expertise or experience which would enable him to offer an expert medical opinion regarding the type and degree of the functional impairment associated with his disabilities.  The competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the functional impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the unbiased competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  The Board reiterates that the sole fact that the Veteran is unemployed or has difficulty obtaining or following employment is not enough to warrant entitlement to a TDIU.  The Board notes that the Veteran's rating for his service-connected disabilities takes into account the limitations and difficulties he has due to these disabilities.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he is currently employed.  In the present case, the evidence does not persuasively show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.

Thus, the claim for entitlement to a TDIU rating must unfortunately be denied.  After considering the limitations related to the service-connected disabilities as shown by the credible lay and medical evidence, the Veteran is capable of performing the type of work for which he had prior work experience when considering the symptomatology and functional impairment of service-connected disabilities alone, without regard to age or nonservice-connected disabilities.  Thus, the Board finds that, for the entire appeal period, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.  Accordingly, the Board declines to refer the case to the Director of Compensation Service for extraschedular consideration, and the claim of entitlement to a TDIU is denied.  




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


